Citation Nr: 1210605	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-30 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right hip disorder, to include as secondary to a service-connected left knee disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder, to include as secondary to a service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to September 1975.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

Although the August 2008 rating decision appears to have reopened and then denied the Veteran's claims of entitlement to service connection for right knee, right hip and low back disorders on their merits, the Board has a duty, under applicable law, to address the "new and material evidence" requirement in these claims.  If it is found that no new and material evidence has been submitted, the merits of the claims may not be considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  

In June 2010, the Veteran testified at a video conference Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.

The merits of the Veteran's claims for service connection for right knee, right hip, and low back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right knee disorder, a right hip disorder, and a low back disorder, was last denied by an unappealed January 2003 rating decision.  

2.  The evidence received since the January 2003 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for a right knee disorder, a right hip disorder, and a low back disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claims of entitlement to service connection for a right knee disorder, a right hip disorder, and a low back disorder, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veteran's claims with respect to VA's duties to notify and assist a claimant.  The Board finds that any defect with respect to content or the timing of the receipt of the notice requirements is harmless error in the case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional delay in the adjudication of these issues, which would result from a remand solely to allow the RO to apply the applicable notification and assistance duties, would not be justified.

Analysis

The Veteran is seeking to reopen his claims of entitlement to service connection for right knee, right hip, and low back disorders.  The claim for service connection for a right knee disorder was originally denied in a December 1998 rating decision on the basis that there was no evidence that it had its onset in service, developed to a compensable degree within one year of discharge or is directly due to the Veteran's service-connected left knee disorder.  The claim was most recently denied in a January 2003 rating decision on the basis that new and material evidence had not been submitted to reopen the claim.  The Veteran's claims for service connection for right hip and low back disorders were originally denied in the January 2003 rating decision on the bases that there was no evidence of either disorder in service, within one year of discharge, or linking either disorder to his service-connected left knee disorder.  The Veteran did not appeal the determination.  Therefore, the January 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.200, 20.204, 20.1103 (2011). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

At the time of the January 2003 rating decision, the record contained the Veteran's service treatment records, as well as VA treatment records dating from February 1992 to May 2002 and VA orthopedic examination reports dated in July 1998, July 1999, November 2001 and November 2002.  A November 2002 VA examination opinion report noted that the low back and right knee disorders were not related to the left knee and there was no current right hip disability.  The examiner concluded, however, that the left knee did aggravate the low back and right knee disorders.

The evidence associated with the claims files subsequent to the January 2003 rating decision includes a July 2008 VA orthopedic examination report indicating that medical literature shows that a biomechanical altered gait can cause premature development of or aggravate degenerative osteoarthritic condition.  However, the examiner further indicated that he could not provide an opinion regarding the etiology of the Veteran's disabilities without resorting to mere speculation.  Also associated with the claims file is a December 2008 letter from a VA physician's assistant who incorrectly notes the Veteran is service-connected for both knees and opines that the lumbar spine disorder is related to the left knee, but also opined that the "injuries are more likely related to injuries suffered on active duty."  The July 2008 and December 2008 opinions are new, in that they were not previously of record.  Presuming the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims, the opinions provided a possible link to the Veteran's service or his service-connected left knee disorder.  Therefore, the etiological opinions raise a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for right knee, right hip and low back disorders.  



ORDER

New and material evidence having been submitted, the claims of entitlement to service connection for right knee, right hip and low back disorders are reopened.


REMAND

Having reopened the Veteran's previously denied claims of entitlement to service connection for right knee, right hip and low back disorders, the Board may proceed with adjudication of these claims only after ensuring compliance with VA's duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  After review of the record, the Board finds that this case must be remanded for further evidentiary development before proceeding to adjudicate the reopened claims of entitlement to service connection for right knee, right hip and low back disorders.

First, during the June 2010 video conference hearing before the undersigned, the Veteran's representative indicated that a medical treatise was being submitted at that time in support of his claims.  A review of the claims file indicates that the medical treatise referred to in the hearing transcript is not present.  A copy of the medical treatise should be obtained and associated with the Veteran's claims file.  

Second, the Veteran's representative stated that 2010 VA treatment records were to be submitted at the time of the June 2010 personal hearing.  The identified treatment records are not currently of record and the Board notes that most recent VA treatment records of record are dated in June 2009.  Copies of any available relevant VA records subsequent June 2009 need to be obtained and incorporated in the claims file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Third, where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Here, a November 2002 VA examiner opined that the low back and right knee disorders were not caused by his service-connected left knee, but he opined that the left knee disorder did aggravate these disabilities, without providing a rationale.  A July 2008 VA medical opinion was that he could not provide an opinion regarding the etiology of the Veteran's disabilities without resorting to mere speculation; the examiner provided no rationale for that conclusion and even noted that medical literature shows that an altered gait can either cause the premature development of or aggravate degenerative osteoarthritic condition.  To further complicate the etiological picture, a December 2008 medical opinion was submitted by a VA physician's assistant.  The VA practitioner opined that the low back disorder and other injuries were related to the Veteran's knee injury in service; again, the examiner provided no supporting rationale.  Accordingly, remand is required for an examination and adequate medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and his representative and request a copy of the medical treatise, referred to during the June 2010 personal hearing by the Veteran's representative.  A copy of this medical treatise from the Veteran's representative should be associated with the claims file.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all records dated on and after June 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

3.  After any additional records are associated with the claims file, provide the Veteran an appropriate examination to determine the current nature and etiology of any right knee, right hip and/or low back disorder found to be present.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  


Based on the medical findings and a review of the claims folder, the examiner is requested to offer the following opinions:

1) is it at least as likely as not (50 percent or greater probability) that any right knee, right hip or low back disorder is causally related to or aggravated by the Veteran's service-connected left knee disorder, to include an altered gait; and 

2) is it at least as likely as not (50 percent or greater probability) that any right knee, right hip or low back disorder is causally related to or aggravated by the Veteran's active service.

In providing both opinions, the examiner must address the opinions as noted in the November 2002, July 2008, and December 2008 VA medical opinions.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


